                                                                   Case 2:17-cv-03007-APG-VCF Document 295 Filed 08/25/20 Page 1 of 3


                                                              1     LIPSON NEILSON P.C.
                                                                    JOSEPH P. GARIN, ESQ.
                                                              2     Nevada Bar No. 6653
                                                                    MEGAN H. HUMMEL, ESQ.
                                                              3     Nevada Bar No. 12404
                                                                    AMANDA A. EBERT, ESQ.
                                                              4     Nevada Bar No. 12731
                                                                    9900 Covington Cross Drive, Suite 120
                                                              5     Las Vegas, Nevada 89144
                                                                    (702) 382-1500 - Telephone
                                                              6     (702) 382-1512 - Facsimile
                                                                    jgarin@lipsonneilson.com
                                                              7     mhummel@lipsonneilson.com
                                                                    aebert@lipsonneilson.com
                                                              8
                                                                    Attorneys for Defendant
                                                              9     Schroeter Goldmark & Bender, P.S.
                                                              10
                                                                                             UNITED STATES DISTRICT COURT
                                                              11
                                                                                                   DISTRICT OF NEVADA
                                                              12
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13    DIAMOND RESORTS U.S. COLLECTION               CASE NO.: 2:17-cv-03007-APG-VCF
Lipson Neilson P.C.




                                                                    DEVELOPMENT, LLC, a Delaware limited
                            Las Vegas, Nevada 89144




                                                              14    liability company,
                                                                                                                  STIPULATION AND ORDER TO
                                                              15                      Plaintiff,                  EXTEND TIME TO FILE RESPONSE
                                                                    vs.                                           TO PLAINTIFF’S MOTION TO
                                                              16                                                  OVERRULE SCHROETER,
                                                                    REED HEIN & ASSOCIATES, LLC d/b/a/
                                                              17    TIMESHARE EXIT TEAM, a Washington             GOLDMARK & BENDER, P.S.’
                                                                    limited liability company; BRANDON REED,      SPURIOUS PRIVILEGE AND WORK
                                                              18    an individual and citizen of the State of     PRODUCT OBJECTIONS AND
                                                                    Washington; TREVOR HEIN, an individual        COMPEL DISCOVERY [ECF NO. 278]
                                                              19    and citizen of Canada; THOMAS
                                                                    PARENTEAU, an individual and citizen of the   (First Stipulation)
                                                              20    State of Washington; HAPPY HOUR MEDIA
                                                                    GROUP, LLC, a Washington limited liability
                                                              21    company; MITCHELL R. SUSSMAN &
                                                                    ASSOCIATES, an individual and citizen of
                                                              22    the State of California; SCHROETER,
                                                                    GOLDMARK & BENDER, P.S., a
                                                              23    Washington professional services
                                                                    corporation; and KEN B. PRIVETT, ESQ., a
                                                              24    citizen of the State of Oklahoma,
                                                              25                      Defendants.
                                                              26
                                                              27    ///
                                                              28    ///

                                                                                                        Page 1 of 3
                                                                   Case 2:17-cv-03007-APG-VCF Document 295 Filed 08/25/20 Page 2 of 3


                                                              1          STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO
                                                                      PLAINTIFF’S MOTION TO OVERRULE SCHROETER, GOLDMARK & BENDER,
                                                              2         P.S.’ SPURIOUS PRIVILEGE AND WORK PRODUCT OBJECTIONS AND
                                                                                COMPEL DISCOVERY [ECF NO. 278] (First Stipulation)
                                                              3
                                                              4            Pursuant to Local Rule 7-1, Plaintiff DIAMOND RESORTS U.S. COLLECTION
                                                              5     DEVELOPMENT, LLC (“Plaintiff”) and Defendant SCHROETER, GOLDMARK &
                                                              6     BENDER, P.S. (“Defendant”), by and through their respective counsel, agree and
                                                              7     stipulate as follows:
                                                              8            1.     On August 11, 2020, Plaintiff filed Motion to Overrule Schroeter, Goldmark
                                                              9     & Bender, P.S.’ Spurious Privilege and Work Product Objections and Compel Discovery
                                                              10    [ECF No. 278] (“Plaintiff’s Motion to Compel Discovery”).
                                                              11           2.     The current deadline for Defendant to file response or opposition to
                                                              12    Plaintiff’s Motion to Compel Discovery is August 25, 2020.
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13           3.     The parties have agreed that Defendant’s deadline to respond to Plaintiff’s
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14    Motion to Compel Discovery shall be extended for additional ten (10) days, up to and
                                                              15    including Friday, September 4, 2020.
                                                              16           4.     Pursuant to Local Rule 6-1(b), the Parties state the reason for the
                                                              17    extension is that Defendant’s counsel requires more time to adequately address and
                                                              18    brief the issues present in Plaintiff’s Motion to Compel Discovery.
                                                              19    ///
                                                              20    ///
                                                              21    ///
                                                              22    ///
                                                              23    ///
                                                              24    ///
                                                              25    ///
                                                              26    ///
                                                              27    ///
                                                              28    ///

                                                                                                           Page 2 of 3
                                                                   Case 2:17-cv-03007-APG-VCF Document 295 Filed 08/25/20 Page 3 of 3


                                                              1            5.     The Parties have entered into this agreement in good faith and not for
                                                              2     purposes of delay. This is the Parties’ first stipulation for extension of this deadline.
                                                              3     This request will not cause any prejudice to the parties in this matter.
                                                              4     Dated this 25th day of August, 2020.            Dated this 25th day of August, 2020.
                                                              5     GREENSPOON MARDER LLP                           LIPSON NEILSON P.C.
                                                              6
                                                                    /s/ Michelle E. Durieux                         /s/ Megan H. Hummel
                                                              7     ________________________________                __________________________________
                                                                    Phillip A. Silvestri, Esq. (Bar No. 11276)      Joseph P. Garin, Esq. (Bar No. 6653)
                                                              8     3993 Howard Hughes Pkwy., Ste. 400              Megan H. Hummel, Esq. (Bar No. 12404)
                                                                    Las Vegas, NV 89169                             Amanda A. Ebert (Bar No. 12731)
                                                              9                                                     9900 Covington Cross Drive, Suite 120
                                                                    Richard W. Epstein, Esq.                        Las Vegas, Nevada 89144
                                                              10    (Admitted Pro Hac Vice)
                                                                    Jeffrey Backman, Esq.                           Attorneys for Defendant
                                                              11    (Admitted Pro Hac Vice)                         Schroeter Goldmark & Bender, P.S.
                                                                    Michelle E. Durieux, Esq.
                                                              12    (Admitted Pro Hac Vice)
                                                                    200 East Broward Blvd., Ste. 1800
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13    Fort Lauderdale, FL 33301
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14    COOPER LEVENSON, P.A.
                                                                    Kimberly Maxson-Rushton, Esq.
                                                              15    Nevada Bar No. 5065
                                                                    Gregory A. Kraemer, Esq.
                                                              16    Nevada Bar No. 10911
                                                                    1835 Village Center Circle
                                                              17    Las Vegas, NV 89134

                                                              18    Attorneys for Plaintiffs

                                                              19
                                                              20
                                                              21                                                 IT IS SO ORDERED.

                                                              22
                                                              23                                                 _____________________________________
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                              24
                                                                                                                         8-25-2020
                                                              25                                                 DATED: _______________
                                                              26
                                                              27
                                                              28

                                                                                                            Page 3 of 3
